DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 4-22 are pending in this Office Action.
Claims 1-10 are elected without traverse.
Claims 11-20 are withdrawn from consideration.

Response to Arguments
Applicant's arguments filed in the amendment filed 11/08/2021, have been fully considered but they are not persuasive. The reasons are set forth below.

Drawings
The formal drawings received on 10/12/2018 have been entered.

Contingent Limitation
MPEP 2111.04(II) states: 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
In view of MPEP 2111.04(II):
In claim 1, only the limitation “a first base-station configured to transmit a ping signal; a plurality of nodes each configured to receive the ping signal, transmit an acknowledgement signal upon receipt of the ping signal, and transmit the ping signal; a second base-station configured to receive the ping signal and transmit data related to the plurality of nodes based on the ping signal; wherein each of the plurality of nodes is further configured to be coupled to a working device of a chain based network” need to be disclosed by the cited prior art 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “Claim 1 - a first base-station configured to transmit a ping signal; a plurality of nodes each configured to receive the ping signal, transmit an acknowledgement signal upon receipt of the ping signal, and transmit the ping signal; a second base-station configured to receive the ping signal and transmit data related to the plurality of nodes based on the ping signal; wherein each of the plurality of nodes is further configured to be coupled to a working device of a chain based network; and wherein each of the plurality of nodes is further configured to cease operation when the working device ceases operation. Claim 5 - wherein at least one node includes a data collector module that is configured to add data to the ping signal prior to the at least one node transmitting the ping signal. Claim 6 - a power accumulation module that powers the at least one node. Claim 7 - wherein the power accumulation module is configured to receive leakage power from a working device coupled to the at least one node. Claim 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Alankar (Pub. No.: US 2017/0126572, hereinafter, “Sharma”) in view of Schwartz et al. (Pub. No.: US 2019/0186952, hereinafter, “Schwartz”).
Claim 1. Sharma teaches:
A communication network for monitoring node state within a chain based network comprising: a first base-station configured to transmit a ping signal; – in paragraph [0025] (The content server may then send a message through the route. The message may comprise a stateless messaging protocol packet, such as an ICMP packet or a user datagram protocol (UDP) packet.)
a plurality of nodes each configured to receive the ping signal, transmit an acknowledgement signal upon receipt of the ping signal, and transmit the ping signal; – in paragraph [0027] (A first router 313 may receive the message. The first router 313 may then send a reply packet back to the content server 305. The first router 313 may also forward the message on to the second router 316.)
a second base-station configured to receive the ping signal and transmit data related to the plurality of nodes based on the ping signal. – in paragraph [0027] (The first router 313 may also forward the message on to the second router 316. The second router 316 may then examine the message to determine requested information. The second router may send a reply packet back to content server 305.)
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a 

Sharma does not explicitly teach:
wherein each of the plurality of nodes is further configured to be coupled to a working device of a chain based network; and wherein each of the plurality of nodes is further configured to cease operation when the working device ceases operation.
However, Schwartz teaches:
wherein each of the plurality of nodes is further configured to be coupled to a working device of a chain based network; – in paragraph [0095] (At 435, a second smart meter coupled to a same transformer (a given transformer) as the first smart meter is pinged. At 440, a determination is made as to whether a second premises associated with the second smart meter has power. If the determination at 440 is positive (e.g., YES), the method 400 proceeds to 445. If the determination at 440 is negative (e.g., NO), the method 400 proceeds to Node A. At 445, the outage estimator marks the given transformer (common to the first and second smart meters) as being online (having power), since both the first and second premises have power (as determined at 425 and 440).)
wherein each of the plurality of nodes is further configured to cease operation when the working device ceases operation. – in paragraph [0095] (If the determination at 475 is negative (e.g., NO), the method 400 proceeds to 480. If the determination at 475 is positive (e.g., YES), the method 400 proceeds to 490. At 480, the outage estimator marks the given transformer as offline (without power) since both the first and second premises are without power (as determined at 425 and 475). At 485, the outage estimator records each premises that is coupled to the given transformer as being without power for the outage data, and the method proceeds to 455 via Node B.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma with Schwartz to include wherein each of the plurality of nodes is further configured to be coupled to a working device of a chain based network; and wherein each of the plurality of nodes is further configured to cease operation when the working device ceases operation, as taught by Schwartz, in paragraph [0001], to estimate a power state of premises serviced by a power grid.

Claim 21. Combination of Sharma and Schwartz teaches The communication network of claim 1 – refer to the indicated claim for reference(s).
Sharma teaches:
wherein the first base-station includes a transponder configured to transmit a ping signal, and the second base-station includes a transponder configured to receive the ping signal and transmit the data related to the plurality of nodes based on the ping signal. – in paragraphs [0025], [0027] (The content server may then send a message through the route. The message may comprise a stateless messaging protocol packet, such as an ICMP packet or a user datagram protocol (UDP) packet. The first router 313 may also forward the message on to the second router 316. The second router 316 may then examine the message to determine requested information. The second router may send a reply packet back to content server 305.)
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP 2144 (VI)(B).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Alankar (Pub. No.: US 2017/0126572, hereinafter, “Sharma”) in view of Schwartz et al. (Pub. No.: US 2019/0186952, hereinafter, “Schwartz”), and further in view of Polland, Joseph (Pub. No.: US 2016/0142291, hereinafter, “Polland”).
Claim 4. Combination of Sharma and Schwartz teaches The communication network of claim 1 – refer to the indicated claim for reference(s).

Combination of Sharma and Schwartz does not explicitly teach:
the plurality of nodes including a first node, a second node, and a third node, wherein a first communication route from the first base-station to the second base-station includes the first node and second node and does not include the third node.
However, Polland teaches:
the plurality of nodes including a first node, a second node, and a third node, wherein a first communication route from the first base-station to the second base-station includes the first node and second node and does not include the third node. – in paragraph [0022] (An enhanced route trace packet is sent from the source node 102 and forwarded via nodes A, B, D, and F to the destination node 104.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma and Schwartz with Polland to include the plurality of nodes including a first node, a second node, and a third node, wherein a first communication route from the first base-station to the second base-station includes the first node and second node and does not include the third node, as taught by Polland, in paragraph [0002], trace the route that a packet travels from a source node to a destination node, such as, but not limited to, troubleshooting when packets are not arriving at the destination, testing new network configurations, checking end to end routes, multi domain routes, or for building a routing table..

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Alankar (Pub. No.: US 2017/0126572, hereinafter, “Sharma”) in view of Schwartz et al. (Pub. No.: US 2019/0186952, hereinafter, “Schwartz”), and further in view of Filsfils et al. (Pub. No.: US 2014/0269266, hereinafter, “Filsfils”).
Claim 5. Combination of Sharma and Schwartz teaches The communication network of claim 1 – refer to the indicated claim for reference(s).

Combination of Sharma and Schwartz does not explicitly teach:
wherein at least one node includes a data collector module that is configured to add data to the ping signal prior to the at least one node transmitting the ping signal.
However, Filsfils teaches:
wherein at least one node includes a data collector module that is configured to add data to the ping signal prior to the at least one node transmitting the ping signal. – in paragraph [0088] (The additional segment ID stack is inserted into a header of a test message and the test message is forwarded according to a forwarding table entry for the top segment identifier on the segment ID stack (steps 614 and 616).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma and Schwartz with Filsfils to include wherein at least one node includes a data collector module that is configured to add data to the ping signal prior to the at least one node transmitting the ping signal, as .

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Alankar (Pub. No.: US 2017/0126572, hereinafter, “Sharma”) in view of Schwartz et al. (Pub. No.: US 2019/0186952, hereinafter, “Schwartz”), and further in view of Sheng et al. (Pub. No.: US 2018/0375425, hereinafter, “Sheng”).
Claim 6. Combination of Sharma and Schwartz teaches The communication network of claim 1 – refer to the indicated claim for reference(s).

Combination of Sharma and Schwartz does not explicitly teach:
wherein at least one node includes a power accumulation module that powers the at least one node.
However, Sheng teaches:
wherein at least one node includes a power accumulation module that powers the at least one node. – in paragraph [0034] (The auxiliary winding S1 and the capacitor C2 can be selected to ensure the transistor Q1 is controlled appropriately so that the capacitor C1 stores a desired amount of energy leaked from the power conversion circuit, and discharges a desired amount of energy.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma and Schwartz with Sheng to include wherein at least one node includes a power accumulation module that powers 

Claim 7. Combination of Sharma, Schwartz, and Sheng teaches The communication network of claim 6 – refer to the indicated claim for reference(s).

Sheng further teaches:
wherein the power accumulation module is configured to receive leakage power from a working device coupled to the at least one node. – in paragraph [0034] (The auxiliary winding S1 and the capacitor C2 can be selected to ensure the transistor Q1 is controlled appropriately so that the capacitor C1 stores a desired amount of energy leaked from the power conversion circuit, and discharges a desired amount of energy.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma and Schwartz with Sheng to include wherein the power accumulation module is configured to receive leakage power from a working device coupled to the at least one node, as taught by Sheng, in paragraph [0003], to provide an alternative current path so that energy from the inductive components can discharge.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Alankar (Pub. No.: US 2017/0126572, hereinafter, “Sharma”) in view of Schwartz et al. (Pub. No.: US 2019/0186952, hereinafter, “Schwartz”), and further in view of Yang et al. (Pub. No.: US 2015/0146600, hereinafter, “Yang”).
Claim 8. Combination of Sharma and Schwartz teaches The communication network of claim 1 – refer to the indicated claim for reference(s). 

Combination of Sharma and Schwartz does not explicitly teach:
wherein the first base-station is configured to transmit the ping signal periodically over a period of a frame.
However, Yang teaches:
wherein the first base-station is configured to transmit the ping signal periodically over a period of a frame. – in paragraph [0032] (After the AP transmits the Beacon, a part of time period (a reserved time period RAW1 as shown in FIG. 3) is reserved within the current beacon interval for the STA to transmit the PS-Poll.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma and Schwartz with Yang to include wherein the first base-station is configured to transmit the ping signal periodically over a period of a frame, as taught by Sharma, in paragraph [0001], to provide a technique for reliable and accurate ways to determine real-time network information with a minimal impact on the network.

Claim 9. Combination of Sharma, Schwartz, and Yang teaches The communication network of claim 8 – refer to the indicated claim for reference(s). 

Yang further teaches:
wherein the frame includes a plurality of time slots. – in paragraph [0032] (The first time slot and the second time slot are specified time intervals within the reserved time period, and the lengths of the first time slot and the second time slot may be flexibly defined according to an actual demand.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma and Schwartz with Yang to include wherein the frame includes a plurality of time slots, as taught by Sharma, in paragraph [0001], to provide a technique for reliable and accurate ways to determine real-time network information with a minimal impact on the network.

Claim 10. Combination of Sharma, Schwartz, and Yang teaches The communication network of claim 9 – refer to the indicated claim for reference(s).

Yang further teaches:
wherein at least one node is configured to receive the ping signal in varying time slots of the frame. – in paragraph [0032] (The first time slot and the second time slot are specified time intervals within the reserved time period, and the lengths of the first time slot and the second time slot may be flexibly defined according to an actual demand.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma and Schwartz with Yang to include wherein at least one node is configured to receive the ping signal in varying time .

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Alankar (Pub. No.: US 2017/0126572, hereinafter, “Sharma”) in view of Schwartz et al. (Pub. No.: US 2019/0186952, hereinafter, “Schwartz”), and further in view of Ashraf et al. (Pub. No.: US 2021/0314962, hereinafter, “Ashraf”).
Claim 22. Combination of Sharma and Schwartz teaches The communication network of claim 1 – refer to the indicated claim for reference(s). 

Combination of Sharma and Schwartz does not explicitly teach:
wherein the plurality of nodes each include a processor and a radio.
However, Ashraf teaches:
wherein the plurality of nodes each include a processor and a radio. – in paragraph [0192] (The radio device 2100 may include one or more processors 2150 coupled to the radio interface(s) 2110 and a memory 2160 coupled to the processor(s) 2150.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma and Schwartz with Ashraf to include wherein the plurality of nodes each include a processor and a radio, as taught by Ashraf, in paragraph [0005], to allow for efficiently controlling radio communications.

REMARKS
	Applicant has presented amendments to the claims. The examiner maintains the rejections, see remarks below.
Argument 1: The applicant argues that the rejection under 35 U.S.C. 112, second paragraph, in view of 35 U.S.C. 112, sixth paragraph, is improper.
In response, the examiner respectfully submits:
However, the rejection under 35 U.S.C. 112, second paragraph, in view of 35 U.S.C. 112, sixth paragraph, is proper.
Claim limitations “Claim 1 - a first base-station configured to transmit a ping signal; a plurality of nodes each configured to receive the ping signal, transmit an acknowledgement signal upon receipt of the ping signal, and transmit the ping signal; a second base-station configured to receive the ping signal and transmit data related to the plurality of nodes based on the ping signal; wherein each of the plurality of nodes is further configured to be coupled to a working device of a chain based network; and wherein each of the plurality of nodes is further configured to cease operation when the working device ceases operation. Claim 5 - wherein at least one node includes a data collector module that is configured to add data to the ping signal prior to the at least one node transmitting the ping signal. Claim 6 - a power accumulation module that powers the at least one node. Claim 7 - wherein the power accumulation module is configured to receive leakage power from a working device coupled to the at least one node. Claim 8 - wherein the first base-station is configured to transmit the ping signal periodically over a period of a frame. Claim 10 - wherein at least one node is configured to receive the ping signal in varying time slots of the frame. Claim 21. - wherein the first base-

Argument 2: The applicant argues that the art cited on the record does not disclose wherein each of the plurality of nodes is further configured to cease operation when the working device ceases operation, as recited in claim 1.
In response, the examiner respectfully submits:
However, Schwartz teaches wherein each of the plurality of nodes is further configured to cease operation when the working device ceases operation. – in paragraph [0095] (If the determination at 475 is negative (e.g., NO), the method 400 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma with Schwartz to include wherein each of the plurality of nodes is further configured to cease operation when the working device ceases operation, as taught by Schwartz, in paragraph [0001], to estimate a power state of premises serviced by a power grid.
In view of MPEP 2111.04(II): In claim 1, only the limitation “a first base-station configured to transmit a ping signal; a plurality of nodes each configured to receive the ping signal, transmit an acknowledgement signal upon receipt of the ping signal, and transmit the ping signal; a second base-station configured to receive the ping signal and transmit data related to the plurality of nodes based on the ping signal; wherein each of the plurality of nodes is further configured to be coupled to a working device of a chain based network” need to be disclosed by the cited prior art because steps recited after the aforementioned limitations are contingent and they are neither required to be executed nor disclosed by the cited prior art. The step of “wherein each of the plurality of nodes is further configured to cease operation when the working device ceases operation” are neither required to be executed nor disclosed by the cited prior art.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449